                                             Case 5:20-cv-07578-BLF Document 8 Filed 12/08/20 Page 1 of 1

                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                       UNITED STATES DISTRICT COURT
                                   9                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11       IN RE SELENA BLANCHARD,                                             Case No. 20-07578 BLF (PR)
                                  12                        Petitioner.                                        ORDER OF DISMISSAL
Northern District of California
 United States District Court




                                  13

                                  14

                                  15            On October 28, 2020, Petitioner, a federal prisoner, filed a letter which was
                                  16   construed as an attempt to file a petition for a writ of habeas corpus in this Court.1 Dkt.
                                  17   No. 1. On the same day, the Clerk notified Petitioner that in addition to filing a petition on
                                  18   the Court’s form, Dkt. No. 2, she needed to either pay the filing fee or file a complete
                                  19   application to proceed in forma pauperis (“IFP”) within twenty-eight days from the date of
                                  20   the notice to avoid dismissal. Dkt. No. 3. The deadline has passed, and Petitioner has
                                  21   failed to respond. Accordingly, the action is DISMISSED without prejudice for failure to
                                  22   pay the filing fee.
                                  23            The Clerk shall terminate all pending deadlines and close the case.
                                  24            IT IS SO ORDERED.
                                  25   Dated: _December 8, 2020___                                         ________________________
                                  26                                                                       BETH LABSON FREEMAN
                                                                                                           United States District Judge
                                  27

                                  28
                                       1
                                        The matter was reassigned to this Court on December 3, 2020 pursuant to Williams v.
                                       King, 875 F.3d 500 (9th Cir. 2017). Dkt. Nos. 6, 7.
                                       Order of Dismissal
                                       C:\Users\HarwellT\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\QGE03K7W\07578.Blanchard_dism-ifp.docx
